CREW GPR PRS RUUD He is AGERE: HA
AO 440 (Rev. 12/09) Summons in a Civil Action
UNITED STATES DISTRICT COURT

for the

Southern District of Indiana

Melissa Dietz, individually and on behalf of all others
__ similarly situated,
Plaintiff

v. Civil Action No. 1:20-cv-2278-JPH-DLP

Med-1 Solutions, LLC, an Indiana limited liability
company,

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Med-1 Solutions, LLC
c/o William J. Huff, as registered agent
517 US Highway 31 N
Greenwood, Indiana 46142

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: David J. Philipps

Philipps & Philipps, Ltd.

9760 S. Roberts Road, Suite One
Palos Hills, Illinois 60465

(708) 974-2900

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

AES Dis. Tey

CLERK OF ok RT

a SS
Date: 9/1/2020 —{ Cea Oi} po
— & “ eae hier ¢ hy Clerk
Te)
ES
Case 1:20-cv-02278-JPH-DLP Document9 Filed 09/03/20 Page 2 of 2 PagelD #: 43

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Indiana

Case Number: 1:20-C\V-2278-JPH-DLP

\

Plaintiff:
MELISSA DIETZ, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS | | | MI | | | |
SIMILARLY SITUATED
LSM2020000735
VS.
Defendant:

MED-1 SOLUTIONS, LLC, AN INDIANA LIMITED LIABILITY COMPANY

For:

David J Philipps
Philipps & Philipps
9760 S Roberts Road
Suite One

Palos Hills, IL 60465

Received by Express Legal Services, Inc. on the 1st day of September, 2020 at 12:51 pm to be served on MED-1
SOLUTIONS, LLC C/O REGISTERED AGENT WILLIAM J HUFF, 517 S US HOGHWAY 31 N, GREENWOOD, IN

46142.
|, Christine Trehan, do hereby affirm that on the 2nd day of September, 2020 at 4:07 pm, I:

served a CORPORATION by delivering a true copy of the Summons in a Civil Action and Complaint- Class Action
with Exhibits to Vicky Thompson as Receptionist for MED-1 SOLUTIONS, LLC, at the address of: 517 S US
HOGHWAY 31 N, GREENWOOD, IN 46142, and informed said person of the contents therein, in compliance with state
statutes. Actual service location: (39.6247,-86.1193) accuracy 65 m.

Description of Person Served: Age: 44, Sex: F, Race/Skin Color: White, Height: 5'5", Weight: 140, Hair: Black, Glasses:
N

| declare under penalty of perjury under the laws of the United States of America that | am over the age of 18, have no
interest in the foregoing matter and the foregoing is true and correct.

 

 

arian SSS \ on CLO
Christine Trehan

9/3/2020

Date

Express Legal Services, Inc.
102 Granby Dr

Suite 103

Indianapolis, IN 46229

(317) 622-2373

Our Job Serial Number: LSM-2020000735
Ref: DIETZ

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1t
